Title: To Benjamin Franklin from the Chevalier de Laneuville, [before 6 March 1779]
From: Laneuville, Louis-Pierre Penot Lombart, chevalier de
To: Franklin, Benjamin


Monsieur,
[before March 6, 1779]
Ayant eu l’honneur de servir Dans l’armee De la nation de la qu’elle vous êtes le Ministre plenipotentiaire, j’ai cru ne pouvoir et ne devoir pas me dispenser de mettre sous vos yeux les témoignages flatteurs que j’ai été assèz heureux pour mériter du Congres et de differents officiers généraux. Nous sommes partis mon frere et moi sans aucune convention pour les grades, et quoique jouissant d’une fortune médiocre nous n’avons jamais demandé le moindre dédomagement, trop flattés d’avoir pu montrer notre zele dezintéréssé.
J’ai L’honneur d’être avec respect. Monsieur, Votre tres humble et tres obéissant serviteur
LaneuvilleBrigadier gènéralau service des Etats unisde l’amèrique.
Aprês avoir lu les papiers cy joint jose vous prier de les remettre au porteur.
 
Notations in different hands: Laneuville / Laneuville … ..
